Citation Nr: 0712945	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 November 
1970.  His awards and decorations include the Purple Heart.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
perforation of the left eardrum, rated as zero percent 
disabling; and scars, posterior left thigh and left leg, 
posterior right thigh, and right flank, each separately rated 
as zero percent disabling.  The combined rating is 60 
percent.

2.  The veteran has a high school education and took an 
electronic correspondence course.  His post-service 
employment history consists of working as a vending machine 
mechanic from 1971 to 1985.  He last worked in 1985 and is 
not currently employed. 

3.  The veteran's service-connected disabilities are of such 
a nature and severity as to prevent him from securing or 
following a substantially gainful occupation. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the veteran's service connected disabilities 
are PTSD, rated as 50 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; perforation of the left 
eardrum, rated as zero percent disabling; and scars, 
posterior left thigh and left leg, posterior right thigh, and 
right flank, each separately rated as zero percent disabling.  
The combined  rating for all service-connected disabilities 
is 60 percent.  Therefore, the minimum percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are 
not met.  

However, even when the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU on an extra-schedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  
38 C.F.R. §§ 3.321(b), 4.16(b).  Hence, the Board must still 
consider the question of whether persuasive evidence 
establishes that the veteran is, in fact, unemployable.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment resulting 
from nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the totality of the evidence, to include the 
medical opinion of record, the Board finds that entitlement 
to a TDIU is established.

The record reflects that the veteran has a high school 
education, took an electronics correspondence course, and was 
employed as a vending machine mechanic for fourteen years, 
from 1971 to 1985.  VA treatment records and examination 
reports, to include an April 2002 report of psychiatric 
consultation, note that the veteran reported that he stopped 
working in 1985 because of his "nerves" and back.  He is 
not currently employed.  

Notwithstanding the actual ratings assigned for the veteran's 
service-connected disabilities, a July 2003 report of VA 
general medical examination includes the opinion that the 
primary reason why the veteran is not employed is because of 
his PTSD, depression, and personality disorder.  In addition, 
an April 2002 VA outpatient treatment report includes an 
impression of PTSD and depression secondary to PTSD.  VA 
treatment records also show diagnoses of history of 
polysubstance abuse - in remission and schizotypal, 
Narcissistic, and antisocial personality disorder.  In this 
regard, it is noted that the law is clear that, to the extent 
that some symptoms cannot be sorted out, reasonable doubt 
should be resolved in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected disability, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.)

The July 2003 VA medical opinion supports a finding that the 
veteran's service-connected PTSD precludes him from securing 
and following substantially gainful employment.  The Board 
notes that this medical opinion was based on examination of 
the veteran, a review of his claims file, and includes an 
explanation for the conclusion reached; as such, this opinion 
constitutes competent and probative medical evidence to 
support the veteran's claim for a TDIU.  Significantly, there 
is no contrary medical opinion of record.  

Although the veteran's service-connected disabilities have a 
combined rating of less than 70 percent, the July 2003 VA 
examination report includes the opinion that the veteran is 
unemployable as a result of his service-connected PTSD.  This 
opinion constitutes competent and credible evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
without consideration of his age.  The evidence in this case 
supports a grant of a TDIU on an extraschedular basis, in 
accordance with 38 C.F.R. § 4.16(b).  Given the totality of 
the record and resolving all reasonable doubt in the 
veteran's favor, the Board finds that entitlement to a TDIU 
is established. 

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and include new notification provisions.  In view of 
the favorable action in this case, any deviation in the 
execution of the VCAA requirements by the RO constitutes 
harmless error and does not prohibit consideration of this 
matter on the merits.


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation. 


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


